IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


TRAVIS J. BUSH,

              Appellant,

 v.                                                     Case No. 5D14-4525

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 24, 2016

Appeal from the Circuit Court
for Orange County,
Robert M. Evans, Judge.

Matthew R. McLain, of Brownstone, P.A.,
Winter Park, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Travis Bush appeals from the judgment and sentence imposed by the trial court

 after it found that he had violated his probation.    Although there was competent,

 substantial evidence to support the trial court's decision, we are compelled to remand

 because, as the State properly concedes, the trial court failed to enter a written order
specifying the probation conditions violated. See Bell v. State, 60 So. 3d 558, 558 (Fla.

5th DCA 2011); Young v. State, 4 So. 3d 1265, 1266 (Fla. 5th DCA 2009).

      Accordingly, we affirm the conviction and sentence but remand for entry of a

proper revocation order specifying which conditions Bush was found to have violated.

      AFFIRMED; case REMANDED for entry of a proper adjudication order.



TORPY, BERGER and LAMBERT, JJ., concur.




                                           2